United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
DEPARTMENT OF THE AIR FORCE,
DEFENSE COMMISSARY AGENCY,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Kala S. Dumont, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1804
Issued: December 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2007 appellant, through counsel, filed a timely appeal from a March 28,
2007 nonmerit decision of the Office of Workers’ Compensation Programs denying her request
for reconsideration. Because more than one year has elapsed between the last merit decision
dated June 1, 2006 and the filing of the appeal, the Board lacks jurisdiction to review the merits
of her claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 13, 2002 appellant, then a 52-year-old chief of operations, filed a claim for
an occupational disease, stating that on January 22, 2002 she first realized that her stress, anxiety
and depression were caused by factors of her federal employment. She was given 30 temporary

duty assignments from November 30, 2000 to the present. Appellant’s assignments involved
opening new stores and correcting problems in existing stores which required long work hours.
She had a staff shortage and was required to handle personnel matters. Appellant alleged that
she did not receive support from supervisors and was treated in a demeaning manner by them.
By decision dated August 28, 2002, the Office denied appellant’s claim. It found that she
failed to establish that she sustained an emotional condition while in the performance of duty.
The Office determined that appellant had not established any compensable factors of her
employment. It found that her allegations involved administrative and personnel matters and she
did not establish that the employing establishment erred or acted abusively in handling these
matters.
By letter dated September 25, 2002, appellant requested an oral hearing before an Office
hearing representative. In an August 20, 2003 decision, an Office hearing representative
affirmed the August 28, 2002 decision. She found that appellant failed to submit evidence
establishing that the employing establishment erred or acted abusively in handling the
administrative and personnel matters she alleged.
By decisions dated August 2 and December 21, 2005 and June 1, 2006, the Office denied
modification of the prior decisions. The evidence submitted by appellant was found insufficient
to establish error or abuse by the employing establishment in handling the alleged administrative
and personnel matters.
In a letter dated December 19, 2006, appellant, through counsel, requested
reconsideration. In an August 22, 2006 medical report, Dr. James L. Vosberg, a Board-certified
internist, noted appellant’s emotional and physical symptoms, a history that she had a demanding
job at the employing establishment, her medical treatment and personal stressors. He stated that
a transfer order to move to Biloxi, Mississippi was more than appellant could handle.
Appellant’s depression markedly worsened and she was not capable of performing her work
duties. Dr. Vosberg recommended that appellant take a medical leave of absence from work. He
opined that her demanding job was the primary source of her anxiety and eventual depression.
An August 27, 2006 medical report of Dr. Cynthia L. Hoyler, a Board-certified psychiatrist,
found that appellant’s emotional problems would not have escalated if the employing
establishment had provided her with appropriate accommodations and decreased its travel
demands. A September 29, 2006 letter from F. John Sherwood, a licensed professional
counselor and licensed marriage and family therapist, explained why appellant was referred to
him by Dr. Hoyler, whether he made reports to Dr. Hoyler and prescribed medication to
appellant and who determined whether appellant received treatment from him. Mr. Sherwood
described the duties of a licensed professional counselor. He reported appellant’s physical and
emotional problems. Mr. Sherwood opined that an increased and accelerated travel schedule
imposed on appellant was the primary factor that caused her health to deteriorate which resulted
in her medical disability. The curriculum vitae of Dr. Vosberg, Dr. Hoyler and Mr. Sherwood
noted, among other things, their education and professional work experience.
On March 28, 2007 the Office denied appellant’s request for reconsideration. It found
that the evidence submitted was of a duplicative and irrelevant nature and, thus, it was
insufficient to warrant a merit review of the Office’s prior decisions.

2

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,1 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.2 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.3 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
ANALYSIS
By letter dated December 19, 2006, appellant disagreed with the Office’s decisions which
denied her claim for an emotional condition after finding that she had not established a
compensable employment factor. The relevant issue in this case is the factual question of
whether appellant has established a compensable factor of employment.
In support of her request for reconsideration, appellant submitted medical reports of
Dr. Vosberg and Dr. Hoyler and a letter of Mr. Sherwood which found that her emotional
condition was caused by her employment. Dr. Vosberg stated that a transfer order to move to
Biloxi, MS, caused appellant’s depression to markedly worsen and rendered her totally disabled
for work. Dr. Hoyler opined that appellant’s emotional condition would not have been
aggravated if the employing establishment had provided her with appropriate accommodations
and decreased its travel demands. Mr. Sherwood stated that an increased and accelerated travel
schedule imposed on appellant was the primary cause of the deterioration of her emotional
condition and resultant disability. The Office, however, is not required to consider medical
evidence in an emotional condition case where no work factors have been established.4 The
medical reports are not relevant to the underlying issue in this case which is whether appellant
established a compensable employment factor. The Board has held that the submission of
evidence which does not address the particular issue involved does not constitute a basis for
reopening a case.5
Appellant did not submit any relevant and pertinent new evidence not previously
considered by the Office in support of her request for reconsideration. Further, she did not show
that the Office erroneously applied or interpreted a specific point of law or advance a relevant
1

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
2

20 C.F.R. § 10.606(b)(1)-(2).

3

Id. at § 10.607(a).

4

See Richard Yadron, 57 ECAB ___ (Docket No. 05-1738, issued November 8, 2005).

5

Patricia G. Aiken, 57 ECAB ___ (Docket No. 06-75, issued February 17, 2006).

3

legal argument not previously considered by the Office. As appellant did not meet any of the
necessary regulatory requirements, the Board finds that the Office properly denied merit review.6
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 28, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

See James E. Norris, 52 ECAB 93 (2000).

4

